Citation Nr: 1208152	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  99-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for memory loss, as secondary to irritable bowel syndrome (diarrhea due to undiagnosed illness).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to January 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This appeal to Board of Veterans' Appeals (Board) arose  from a June 1998 rating decision in which the RO, inter alia, denied claims for service connection for fatigue, abnormal weight loss, skin rash, headaches, memory loss, and sleep disorder, each claimed as due to undiagnosed illness or other qualifying disability, pursuant to 38 U.S.C.A. § 1117.  The RO also granted service connection for diarrhea due to undiagnosed illness.  The Veteran filed a notice of disagreement (NOD) with the denials of the claims for service connection in June 1999, and the RO issued a statement of the case (SOC) in June 1999.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 1999.

In January 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. 

In May 2002, the Board remanded the claims on appeal to the RO for additional development.  After completing some of the requested action, the RO continued to deny the claims (as reflected in a February 2003 SSOC), and returned the matters to the Board for further appellate consideration.

In July 2004, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development. After completing the requested action, the AMC continued to deny the claims (as reflected in a July 2006 SSOC), and returned the matters to the Board for further appellate consideration.

In a June 2008 decision, the Board denied the Veteran's claims for service connection for headaches, memory loss and gastrointestinal problems other than diarrhea and remanded the claims for service connection for a sleep disorder, rash and chronic fatigue to the RO, via the AMC, for further development.  After completing the requested action, the AMC continued to deny the remaining claims (as reflected in a November 2009 SSOC), and returned these matters to the Board for further appellate consideration.

The Veteran, in turn, appealed the Board's June 2008 denial of the claims for service connection for headaches and for memory loss to the United States Court of Appeals for Veterans Claims (Court).  In the interim, in a January 2010 decision, the Board denied the Veteran's claims for service connection for a sleep disorder, rash and chronic fatigue.  

In October 2010, the Court affirmed the Board's decision with regard to the denial of the claim for service connection for headaches; the Court vacated the Board's decision with regard to the denial of the claim for service connection for memory loss, and remanded that matter to the Board for further proceedings consistent with the Court's decision.

In a June 2011 decision, the Board denied the Veteran's claim for service connection for memory loss, on a direct basis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  At that time, the Board remanded to the RO, via the AMC, the claim for service connection for memory loss, as secondary to irritable bowel syndrome (diarrhea due to undiagnosed illness), for additional development.  After accomplishing the requested action, to the extent possible, the AMC continued to deny the claim remaining on appeal (as reflected in a November 2011 SSOC), and returned the matter to the Board for further appellate consideration.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  There is no medical evidence or opinion even suggesting that there exists a medical relationship, or nexus, between the Veteran's occasional memory loss and service-connected irritable bowel syndrome (diarrhea due to undiagnosed illness).


CONCLUSION OF LAW

The criteria for service connection for memory loss, as secondary to service-connected irritable bowel syndrome (diarrhea due to undiagnosed illness), are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2011 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection on a secondary basis, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  The September 2011 letter also included a specific request that the Veteran furnish pertinent evidence in his possession; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman, Pelegrini and 38 C.F.R. § 3.159).  After issuance of the letter, and opportunity for the Veteran to respond, the November 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service medical records, post-service private medical records, as well VA outpatient treatment (VAOPT) records and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  The Board also that no further RO action on this claim, prior to appellate consideration, is required.

The Board notes that during his January 2002 hearing, the Veteran testified that his gastrointestinal specialist, Dr. L, told him that the memory loss was due to dehydration, due to diarrhea.   In the September 2011 notice letter to the Veteran, the AMC specifically requested that he complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain the records of Dr. L.  However, the Veteran did not provide the necessary authorization or otherwise provide the VA with the records from Dr. L, nor has he furnished the records, themselves.  

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under the circumstances noted above, the Board finds that the RO has attempted to assist the Veteran, to the extent possible, in obtaining identified, potentially pertinent records, and that no further RO action is this regard is warranted.

Also, as explained below, no further action to arrange for the Veteran to undergo VA examination, or to otherwise obtain a medical opinion in connection with this claim, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the matter herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of this matter, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

In this case, although the Veteran has asserted that his memory loss is medically- related to his service-connected irritable bowel syndrome, there is simply no medical evidence or opinion whatsoever, to support such an assertion.  

As discussed above, during the January 2002 Board hearing, the Veteran testified that his gastrointestinal specialist, Dr. L, told him that the memory loss was due to dehydration, due to diarrhea.  Pursuant to the June 2011 Board remand, in the September 2011 notice letter, the AMC specifically requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, in order to allow VA to obtain the records of Dr. L.  The Veteran did not provide the necessary authorization or otherwise provide the VA with the records from Dr. L.  The Board reiterates that the duty to assist is not a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. at 192- 93 (1992).  Hence, while the records from Dr. L may have yielded competent evidence favorable to the Veteran's claim, on these facts, the Board has no alternative but to consider the claim on the basis of the current record.  Unfortunately, as indicated, the current record does not include any medical evidence to support the Veteran's claim. 

Moreover, under the circumstances of this case, no medical examination or opinion in this regard is required.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this appeal, the claim does not meet the requirements to obtain a VA medical opinion.  As indicated, fundamentally, there is no medical indication that claimed memory loss is associated with a service-connected disability (irritable bowel syndrome).  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence that, in fact, supports the claim.  In this regard, the Board points out that the Veteran's assertion as to what a doctor purportedly told him does not, in and of itself, constitute medical evidence of the required nexus.  See, e.g. Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Furthermore, to whatever extent the Veteran and/or his representative attempt to support the claim on the basis of lay assertions, alone, such attempt must fail.  The matter of medical etiology of the disability for which service connection is sought is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to offer an opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for memory loss, as secondary to irritable bowel syndrome (diarrhea due to undiagnosed illness) must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports this claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for memory loss, as secondary to irritable bowel syndrome (diarrhea due to undiagnosed illness) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


